Filed with the Securities and Exchange Commission on March19, 2012 1933 Act Registration File No.033-20158 1940 Act File No. 811-05469 SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 40 [ X ] and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 40 [ X ] WEXFORD TRUST (Exact Name of Registrant as Specified in Charter) 5000 Stonewood Drive, Suite 300 Wexford, PA 15090-8395 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code:(724) 935-5520 or 1-800-860-3863 Ronald H. Muhlenkamp 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8395 (Name and Address of Agent for Service) It is proposed that this filing will become effective [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 40 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.39 on FormN-1A filed February 29, 2012.This PEANo.40 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.39 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereunto duly authorized, in the City of Wexford and the State of Pennsylvania on the 19th day of March,2012. WEXFORD TRUST By: /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the date(s) indicated. Signature Title Date /s/ Ronald H. Muhlenkamp President and Trustee March 19, 2012 Ronald H. Muhlenkamp /s/ Alfred E. Kraft Independent Trustee March 16, 2012 Alfred E. Kraft /s/ Terrence McElligott Independent Trustee March 19, 2012 Terrence McElligott /s/ James S. Head Vice President and Treasurer March 19, 2012 James S. Head INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
